

117 HR 4896 IH: Reimbursing Agricultural Producers for Immigration Damages Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4896IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Pfluger (for himself, Mr. Tony Gonzales of Texas, Mr. Cuellar, and Mr. Vicente Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Agriculture to establish a program to provide reimbursement to agricultural producers for losses sustained due to illegal immigration.1.Short titleThis Act may be cited as the Reimbursing Agricultural Producers for Immigration Damages Act or the RAPID Act. 2.Reimbursement to agricultural producers for losses sustained due to illegal immigration(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Agriculture shall establish a program under which the Secretary will reimburse agriculture producers for qualified damages due to illegal immigration, to be known as the Emergency Land and Food Program.(b)Application(1)In generalAn agricultural producer seeking reimbursement under this Act shall submit an application to the Secretary in such time, in such manner, and containing such information as the Secretary may specify.(2)ResponseNot later than 30 days after the receipt of an application under paragraph (1), the Secretary shall—(A)determine whether to provide the amount of reimbursement requested in such application; and(B)notify the agricultural producer submitting such application of that determination. (3)VerificationThe Secretary shall establish a process under which the Secretary shall verify claims for reimbursement specified in an application submitted under paragraph (1) with a Federal law enforcement agency, the applicable State or local law enforcement agency, or a State agency designated by the Governor of the State in which the applicant is located. (c)AmountThe maximum amount a single agricultural producer may receive as reimbursement under this section for a fiscal year shall not exceed $100,000.(d)Priority(1)In generalIn providing reimbursements under this section, the Secretary shall give priority to applications submitted by agricultural producers who are located in counties determined under paragraph (2) to have high levels of illegal immigration. (2)High levels of illegal immigration countiesThe Secretary shall consult with the Secretary of Homeland Security, the Commissioner of U.S. Customs and Border Protection, and the heads of other relevant Federal agencies to determine which counties in the United States have high levels of illegal immigration along the southern border of the United States. (e)Report to CongressNot later than one year after the date of the enactment of this Act, and annually thereafter until the date specified in subsection (f), the Secretary shall submit to the Committee on Agriculture, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate a report on the nature of the payments made to agricultural producers under this section, including—(1)the number of applications for reimbursement under this section that were approved; (2)the number of such applications that were denied and the reasons for such denials; and(3)data on the amount of reimbursement provided to each producer, the median amount such reimbursement, and the counties in which recipients of such payments are located. (f)DefinitionsIn this section: (1)Agricultural producerThe term agricultural producer means a producer of an agricultural product (as defined in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626)), other than a processed or manufactured product. (2)Qualified damagesThe term qualified damages includes damages to property of an agricultural producer that are determined by a Federal law enforcement officer, a State or local law enforcement officer in the location involved, or the State agency designated by the Governor of the State involved to result from the actions of an alien present in the United States without lawful status under the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)), including—(A)livestock loss and damage; (B)crop loss and damage; (C)damage to perimeter fences; (D)damage to physical structures; and(E)property loss and damage.(g)SunsetThe Secretary may not provide reimbursement under this section on or after September 30, 2023. (h)Funding(1)In generalThere is rescinded $300,000,000 of the unobligated balance of amounts made available by 602(a)(1) of the Social Security Act (42 U.S.C. 802(a)(1)).(2)AppropriationIf sufficient unobligated amounts made available by 602(a)(1) of the Social Security Act (42 U.S.C. 802(a)(1)) are available on the date of enactment of this Act to execute the entire rescission described in paragraph (1), then on the day after the execution of the entire rescission, there is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $300,000,000 to carry out this section.